Citation Nr: 1456368	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  11-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for service-connected solar lentigo prior to August 30, 2002.

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent from August 30, 2002, forward, for service-connected solar lentigo.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1974 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision.  At that time, the Agency of Original Jurisdiction
(AOJ) granted service connection for lentigo (claimed as tinea versicolor), with a noncompensable initial disability rating, effective from May 1, 1998.

In August 2014, the Board remanded this matter to the AOJ.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Additional discussions regarding the AMC's compliance with the August 2014 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an initial disability rating in excess of 10 percent from August 30, 2002, forward, for service-connected solar lentigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to August 30, 2002, the Veteran's solar lentigo affects exposed areas and is assigned a 10 percent disability rating, which is the maximum rating authorized under Diagnostic Code 7823.


CONCLUSION OF LAW

Prior to August 30, 2002, resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no higher, for solar lentigo, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7800, 7823 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeal for a higher initial rating, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for lentigo, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, and VA examinations to assist with the claim.  In this regard, in September 1999 and April 2002, VA provided the Veteran with VA skin examinations to assist in determining the severity of the service-connected skin disability.  The August 2014 Board decision remanded the issue of higher ratings for the entire initial period on appeal based on the Veteran's contention that the skin disability is worse during the summer months; however, as discussed below, prior to August 30, 2002, the Veteran did not assert that the skin disability worsened with flare-ups during the summer.  In fact, in the September 1999 VA examination, the Veteran explicitly denied that the period during the summer results in a worsening of the skin condition.  As such, prior to August 30, 2002, as the VA skin examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's skin disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for lentigo prior to August 30, 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Stegall, 11 Vet. App. at 268.  

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  No further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal for a compensable initial rating for service-connected solar lentigo prior to August 30, 2002.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Generally, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  Here, the Board will evaluate the issue as an appeal for a higher rating of the original award prior to August 30, 2002.  

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Rating Analysis for Solar Lentigo

A March 2009 rating decision granted service connection for lentigo with an initial noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7806, effective May 1, 1998 (the day after separation from active service).  Subsequently, in a March 2011 rating decision, the RO increased the rating for lentigo to 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7823, effective August 30, 2002.  In this case, the adjudication on the merits below only includes the staged rating prior to August 30, 2002.  The Veteran generally contends that the skin disability is more severe than contemplated by the noncompensable disability rating prior to August 30, 2002.  

The criteria used to evaluate disabilities involving the skin were revised effective September 23, 2008.  In VAOPGCPREC 3-2000 (April 2000), VA's General Counsel interpreted that, when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change; however, none of the applicable precedent decisions or laws, regulations, or General Counsel Opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.

The revisions to the skin rating criteria are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  The Veteran has not requested such consideration; accordingly, those criteria are applicable to the claim, but only for the period on or after the effective dates of the new regulations.  For the appeal period adjudicated herein, prior to August 30, 2002, the new regulations are inapplicable.  As such, the Board will discuss the appropriate rating for the Veteran's skin disability under the criteria in effect at the time she filed her claim in April 1999.  See 38 C.F.R. §  4.118 (1999).  

Diagnostic Code 7823 provides that vitiligo is rated at 10 percent with exposed areas affected and at zero percent (noncompensable) with no exposed areas affected.  10 percent is the maximum available rating under Diagnostic Code 7823.  38 C.F.R. § 4.118, Diagnostic Code 7823 (1999).

Under Diagnostic Code 7806, the criteria for dermatitis provides that when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected and no more than topical therapy was required during the past 12 month period, a noncompensable rating is warranted.  Where there is at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12 month period, a 10 percent rating is warranted.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12 month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).

Under Diagnostic Code 7800, disfigurement of the head, face, or neck is evaluated as follows: with one characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).

The 8 characteristics of disfigurement, for the purposes of evaluation under 38 C.F.R. § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one- quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm); 
(6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1).

In September 1999, the Veteran underwent a VA examination of the skin.  At that time, the Veteran reported that she had a rash pretty consistently since the 1980s.  She explicitly reported that the period during the summer does not make the skin condition much worse.  The Veteran's main complaint was scaliness, especially when she showered.  She indicated that she could scrape off quite a bit of scale, but she denied that it itched.  Upon physical examination, the September 1999 VA examiner noted that there was a slight scale on the Veteran's mid to lower back.  There were no pigment changes of significance in the affected areas and the scalp was without scale.

In a statement received in January 2002, the Veteran's daughter observed that her mother had "some brown spots on the left side of her face."  Here, the Veteran's daughter is competent to report symptoms (i.e., brown spots on the Veteran's face) because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran underwent another VA examination of the skin in April 2002.  There, the VA examiner noted hyper-pigmented macules on the Veteran's face, chest, and back.  The Veteran also had altered pigmentation, as well as telangiectasia on those areas.  The VA examiner noted yellowish thickening discolored skin between the Veteran's toes and minimal scaling on her feet.

Given that the exposed area (the Veteran's face) is affected by the lentigo prior to August 30, 2002, a 10 percent disability rating is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7823.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period prior to August 30, 2002, the Board finds the Veteran's lentigo affects exposed areas that more nearly approximates the 10 percent rating under Diagnostic Code 7823.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.118.  

As such, prior to August 30, 2002, the Veteran is receiving the maximum allowable rating of 10 percent under Diagnostic Code 7823.  Therefore, a higher schedular rating, prior to August 30, 2002, for the service-connected lentigo may not be granted under Diagnostic Code 7823 regardless of how much of the body it covers.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Accordingly, a higher initial rating in excess of 10 percent pursuant to Diagnostic Code 7823 is not warranted for the initial rating period prior to August 30, 2002.

Because the Veteran is receiving the maximum rating of 10 percent that is possible under Diagnostic Code 7823 prior to August 30, 2002, the Board has considered whether another applicable rating code is more appropriate or favorable in rating the service-connected lentigo.  Schafrath, 1 Vet. App. at 589.  In this case, prior to August 30, 2002, the evidence of record does not indicate there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Also, the evidence of record does not indicate that the Veteran's lentigo has resulted in scarring.  Therefore, a higher or separate rating under Diagnostic Codes 7800 - 7805 is not warranted for scars.  However, as discussed above, Diagnostic Code 7800 also involves other disfigurement of the head, face, or neck.  

Aside from the hyperpigmentation, the September 1999 and April 2002 VA examiners noted no other disfigurement of the head, face, or neck, including skin adherent to underlying tissue, abnormal skin texture (irregular, shiny, scaly, etc.), underlying soft tissue missing, or indurated and inflexible skin.  Although the September 1999 VA examiner noted a slight scale on the Veteran's mid to lower back, this scaling of the back skin does not constitute a characteristic of disfigurement of the head, face, or neck.  In this case, only one of the 8 characteristics of disfigurement (skin hypo- or hyper- pigmented in an area exceeding six square inches) have been met at any time prior to August 30, 2002 for lentigo; therefore, a separate or higher rating under Diagnostic Code 7800 is not warranted.  Vitiligo is defined as depigmentation of the skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 2097 (31st Ed. 2007).  Similarly, solar lentigo is defined as a benign, discrete, hyperpigmented macule on chronically sun-exposed skin such as the backs of the hands or the forehead, usually seen in elderly, light-skinned adults.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1036 (31st Ed. 2007).  Here, while the Veteran's lentigo, rated as analogous to vitiligo, results in one characteristic of disfigurement, skin hyperpigmentation, which warrants a 10 percent rating under Diagnostic Code 7800, the Board does not find that this warrants a separate 10 percent rating.  In Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009), the Federal Circuit addressed the pyramiding question in the context of two psychiatric disabilities.  The Federal Circuit explained that, although separately diagnosed injures are ordinarily rated individually, "VA regulations caution against making multiple awards for the same physical impairment simply because the impairment could be labeled in different ways."  Id.  The Federal Circuit further explained that it is the overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are combined, it is called 'pyramiding.'"  Id. at 1380-81.  The Federal Circuit then cited Esteban v. Brown, 6 Vet. App. 259 (1994), and explained that it agreed that "two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology."  Id. at 1381.

Clear from these cases is that it is the symptomatology that matters in determining whether separate ratings can be assigned, not the fact that there are separate diagnoses.  The case now before the Board is distinguishable from Esteban.  Here, the symptomatology of the Veteran's disfigurement (skin hyperpigmentation) overlaps with the symptomatology of her service-connected lentigo (hyperpigmented macule).  That is, the Veteran has the same impairment from the disfigurement as she does from the solar lentigo.  The symptomatology from the disfigurement is not distinct and separate from her symptomatology from the lentigo.  The Board finds no symptom of the lentigo that is not contemplated by the rating under Diagnostic Code 7823, and a separate rating under Diagnostic Code 7800 is not warranted.  See 38 C.F.R. § 4.14.

Based on the above, the Board finds that, for the entire initial rating period on appeal prior to August 30, 2002, the Veteran's service-connected solar lentigo has been manifested, at worst, by affecting exposed areas.  38 C.F.R. § 4.118, Diagnostic Code 7823.  The evidence of record supports the conclusion that the Veteran is not entitled to compensation in excess of 10 percent during any time within the initial rating period on appeal from May 1, 1998 to August 29, 2002.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 10 percent for solar lentigo prior to August 30, 2002.  Because the preponderance of the evidence is against the appeal in excess of 10 percent prior to August 30, 2002, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. §  5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected solar lentigo are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the entire rating period, the Veteran's lentigo has been manifested by hyperpigmentation affecting exposed areas.  The rating criteria specifically contemplate such symptomatology.  38 C.F.R. § 4.118, Diagnostic Code 7823.  The schedular rating criteria, including Diagnostic Code 7823 and the alternative ratings under Diagnostic Codes 7800 through 7805, specifically provide for disability ratings based on skin disorders and residual scarring affecting the body.  These ratings consider disfigurement, scars, and the percentages of the entire body and exposed areas affected by a particular skin disorder.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms manifested by the Veteran's service-connected solar lentigo are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with solar lentigo, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Prior to August 30, 2002, a rating of 10 percent for service-connected solar lentigo, but no higher, is granted.


REMAND

Initial Disability Rating for Solar Lentigo from August 30, 2002, Forward

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of an initial disability rating in excess of 10 percent from August 30, 2002, forward, for service-connected solar lentigo.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

In an August 2014 decision, the Board remanded the claim for additional development.  Specifically, the AOJ was charged with scheduling the Veteran for a new skin VA examination to determine the current severity and all manifestations of the service-connected lentigo - during the summer.  However, pursuant to the August 2014 Board Remand, the Veteran underwent a VA examination of the skin in late October 2014.  Given the Veteran's repeated contention that the lentigo is worse during the summer, resulting in an itchy rash and scaling of the skin, the Board is required to address the frequency, duration, and outbreaks of skin disease exacerbation and to consider the skin disorder at those times when it was most disabling during the relevant period.  Ardison.v. Brown, 6 Vet. App. 405 (1994) (holding that an examination during remission phase did not accurately reflect elements of disability that caused veteran to miss three to four months of work at a time).  

For this reason alone, the Board finds that a remand for development in compliance with the August 2014 Board Remand is necessary.  Stegall at 271; D'Aries, 22 Vet. App. at 105.

During the appeal period from August 30, 2002, forward, the Veteran has consistently contended that the skin disability results in more than hyperpigmentation of the skin, to include a rash that is darker, raised, and puritic in nature during the summer months.  She also reported being able to scrape or peel off flaky material from the area of rash during the summer when perspiring or taking a shower.  The Veteran denies any current treatment, but does complain of itching to the area of rash with no systemic symptoms.

The Veteran asserts that the lentigo is manifested by other symptomatology, which might potentially allow for a higher rating under other diagnostic codes utilized in rating skin disabilities, if such symptoms are in fact due to the service-connected lentigo.  As lentigo is manifested primarily by skin hyperpigmentation, analogous to vitiligo under Diagnostic Code 7823, and there is no competent evidence of record on the question of whether the other claimed skin symptoms or disorders are associated with, or a symptom of, the service-connected lentigo, further VA examination and medical opinion is necessary to decide these questions.

For these reasons, another VA medical (skin disorders) examination should be provided to determine, to the extent possible, the precise skin symptomatology that is related to the service-connected lentigo, as well as to differentiate any skin symptoms or disorders that are not due to the service-connected lentigo.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record); see also 38 C.F.R. § 4.14 (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).

Accordingly, the issue of an initial disability rating in excess of 10 percent from August 30, 2002, forward, for service-connected solar lentigo is REMANDED for the following actions:

1. Schedule the Veteran for a comprehensive VA skin disorders examination to assist in determining the current nature and severity of the service-connected solar lentigo, to include determining which symptoms are associated with lentigo and to differentiate any skin disorder symptoms that are not related to lentigo.  The VA skin disorders examination should be scheduled during the summer months when the Veteran contends that the service-connected solar lentigo is worse.  The relevant documents in the claims folder should be made available to the VA examiner for review.

a) All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the examination report.

b) With respect to the Veteran's service-connected lentigo, the VA examiner should state the following: what percentage of the Veteran's body is affected by lentigo, what percentage of exposed areas are affected by lentigo, and what treatment the Veteran undergoes, including whether she requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and the duration of such therapy.

c) The VA examiner should determine if there is any disfigurement due to the lentigo, including whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or any characteristics of disfigurement.

d) The VA examiner should specifically indicate which of any of the following characteristics of disfigurement the Veteran has: (1) scars 5 or more inches (13 or more cm.) in length; (2) scars at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) surface contour of scars elevated or depressed on palpation; (4) scars adherent to underlying tissue; 
(5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 
(8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

e) To the extent possible, the VA examiner should specifically differentiate any skin symptomatology that is not due to lentigo from the symptoms that are due to lentigo, indicating any of the symptomatology that are not related to lentigo.  Specifically, the VA examiner should:

1) Describe the effects that exposure to the sun during the summer months would have on the Veteran's skin, and state whether it is at least as likely as not that such symptomatology is related to solar lentigo.  If sun exposure effects during the summer are not related to lentigo, please explain the reasons for such opinion.

2) If you find that the Veteran has a skin disability manifested in an itchy rash, state whether it is at least as likely as not that such symptomatology is related to lentigo.  If a skin disability manifested in an itchy rash is not related to lentigo, please explain the reasons for such opinion.

3) If any portion of the Veteran's skin to is found to be scaly, indurated, or flexible, state whether it is at least as likely as not that such symptomatology is related to lentigo.  If any such skin findings are not related to lentigo, please explain the reasons for such opinion.

The VA examiner should also note any skin symptoms not listed above, and indicate whether they are related to the Veteran's lentigo or not related to lentigo.  Photographs of any lentigo of the Veteran's head, face, and/or neck should be taken and submitted with the examination report.  The VA examiner should provide a complete rationale for all conclusions reached.

2. Then, review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner and that the requested VA skin disorders examination has been conducted during the summer months.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of VA examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2014).

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of an initial disability rating in excess of 10 percent from August 30, 2002, forward, for service-connected solar lentigo, in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


